SHAFTER, J.
Appeal from judgment and order denying motion for new trial. As to the appeal from the judgment, there is no statement annexed to the roll, and we find no error in that. The parol agreement set up in. the special answer as a modification of the written one is not averred to have been made at the same time the written was entered into, but thereafter, and the defense was therefore valid in law. All the facts essential to the special defense are contained in the findings.
Judgment and order denying new trial affirmed.
We concur: Sawyer, J.; Sanderson, J.; Currey, C. J.; Rhodes, J.